Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s election without traverse of Group I (Claims 1-15),Species I (vasculogenic peptide), and Species 2 (cardiac myocytes) in the reply filed on April 26, 2021 is acknowledged.  Claims 16-20, the rest of species I, and the myoblast cells of Species II are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group 2, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on April 26, 2021.

Specification

The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code on page 20. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the use of peptides as functional moieties, does not reasonably provide enablement for the use of nucleic acids, lipid particles, and liposomes as functional moieties.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. 

The factors to be considered in determining whether or not undue experimentation is required are summarized in re Wands 858 F. 2d 731, USPQ 2nd 1400 (Fed Cir. 1988).  

The court in Wands states: "Enablement is not precluded by the necessity for some experimentation such as routine screening. However, experimentation needed to practice the invention must not be undue experimentation. The keyword is 'undue,' not 'experimentation.'" (Wands, 8 USPQ2d 1404). Clearly, enablement of a claimed invention cannot be predicated on the basis of quantity of experimentation required to make or use the invention. "Whether undue experimentation is needed is not a single, simple factual determination, but rather is a conclusion reached by weighing many factual considerations." (Wands, 8 USPQ2d 1404). The factors to be considered in determining whether undue experimentation is required include: (1) the breadth of the claims, (2) the nature of the invention, (3) the state of the prior art, (4) the relative 



2. The nature of the invention:  The invention is a gold nanostructure that uses functional moieties in order to adhere cardiac cells to the nanostructure.  A layer of fibroblast cells surrounds the cardiac cells.

3. The state of the prior art 

The prior art acknowledges that peptides can be used as cell adhesive material; however, the prior art does not acknowledge that nucleic acid (RNAs and oligonucleotides), lipids and liposomal materials can be successfully used as cell adhesives.



Daraee et al. “Application of liposomes in medicine and drug delivery” Artificial Cells, Nanomedicine, and Biotechnolgy, 2016, 44, 381-391 teaches that liposomes are used to deliver target pharmaceuticals or diagnostic agents to targets within the body and are not used in order to adhere cells to surfaces (Introduction Paragraph).

Culman “Antisense oligonucleotides in the study of central mechanisms of the cardiovascular regulation” The Physiological Society states that the half-life of oligonucleotides is short and that they are not stable for long periods of time without chemical modifications (Page 2443, Section Antisense oligonucleotides, chemical modifications, and stability).  Therefore, oligonucleotides could not successfully serve as adhesive material that binds cells to nanostructures since they degrade rapidly. 

Van Meer “Membrane lipids: where they are and how they behave” Nat Rev Mol Cell states that lipids are used for energy by the cell and to help organize the cells’ membrane.  They are not know as being used for adherence purposes.

4. The level of skill in the art 

An individual engaged in such art would be expected to have taken graduate courses in a biological science.

5. The level of predictability in the art 

Because RNA and oligonucleotides have short half-lives, such agents are not known to be used to adhere cells to nanostructures.

Liposomes are used to deliver agents, not adhere cells to nanostructures.

Lipids provide energy to the cell and are not known as promoting adherence to surfaces.

6. The amount of guidance present:

The specification provides detailed drawings and explains in the brief description of the drawings how peptides like VEGF mimetics and RGD peptides are used to help attach cells to nanostructures.

The section does not discuss oligonucleotides, liposomes, lipid particles, or RNA

7. The existence of working examples


8. The quality of experimentation necessary

Significant modifications would need to be made to oligonucleotides, RNA, lipid particles and liposomes so that such structures are able to successfully promote the adherence of cells to nanostructures.

Since the prior art does not acknowledge the use of oligonucleotides, RNA, lipids, and liposomes as moieties as claimed by applicant and the specification does not disclose such uses, the use of these structures as moieties as claimed is not enabled.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites, “a scaffold-free microtissue” but further recites that the cardiomyocytes are conjugated to one or more gold nanostructures”.  The specification 

Claims 1-15 are rejected on the judicially-created basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). The improper Markush grouping includes species of the claimed invention that do not share both a substantial structural feature and a common use that flows from the substantial structural feature. The members of the improper Markush grouping do not share a substantial feature and/or a common use that flows from the substantial structural feature for the following reasons:.  Claim 1 mentions the 
In response to this rejection, Applicant should either amend the claim(s) to recite only individual species or grouping of species that share a substantial structural feature as well as a common use that flows from the substantial structural feature, or present a sufficient showing that the species recited in the alternative of the claims(s) in fact share a substantial structural feature as well as a common use that flows from the substantial structural feature. This is a rejection on the merits and may be appealed to the Board of Patent Appeals and Interferences in accordance with 35 U.S.C. §134 and 37 CFR 41.31(a)(1) (emphasis provided).
Claim 14 recites “one or more (e.g. 1, 2, 3, or 4)”.  Broad range followed by a narrow range renders the scope indefinite.

Claims 2-15 depend upon claim 1 and thus are also indefinite.


Conclusion

 All claims stand rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN K VAN BUREN whose telephone number is (571)270-1025.  The examiner can normally be reached on M-F:9:30am-5:40pm; 9:00-10:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LAUREN K. VAN BUREN
Examiner
Art Unit 1632



/MARCIA S NOBLE/     Primary Examiner, Art Unit 1632